Same Case — On a Re-hearing.
The judgment of the court on the re-hearing was pronounced by
Sjadeia, J.
We adhere to the decree rendered by us at the last November term. On the former tableau a sum of $18,681 47, a collection upon the mexican claim, was distributed. Since that, tableau, a further amount has come from the same claim into the syndics hands, the distribution of which is the subject of the present tableau. Where there is doubt upon a question of res judicata, the party against whom the plea is set up should have the benefit of that doubt. In Lang v. His Creditors, an examination of the record will show that the proceeds of moveables upon which the creditor claimed his privilege on the second tableau, were in the syndic’s hands and expressly figured upon the first tableau, It is conceded that the appellant is estopped as to the monies in the syndic’s hands, distributed by the first tableau ; but we cannot consider him as barred by the former decree as to those new monies now proposed to be-distributed. If we look to the bankrupt law of the United States and of England, we find a creditor protected not only to that extent, but even beyond it. This is a strong argument to support the equity of the appellants’ pretensions. We are not aware that any express provision of our insolvent laws shut out this equity. It is also to be observed that the decree of this court, (1 An. 365,) uses limited expressions; “ It is ordered that the tableau annexed^ to this decree and made in conformity with the principles of this decision, stand as the final tableau of distribution of the funds in the hands of the syndic,” &c. The amended tableau made by this court distributed the amount of $18,681 47, treating that as the fund.
It is therefore ordered that the decree rendered in this cause by this court on the 2§d November, J847, supra, p. 530, remain undisturbed.
Eus'pis, C. J.
I did not sit in this case, having a small pecuniary interest depending on the result. A re-hearing has been granted, and the case has been re-argued in writing. Rost, J. concurred with my brethren in thinking that the decision ought to stand. He being absent, I represent his opinion, andconcurin that of the other judges, under the reservation of my own. I adopt this clause because the parties have a right to have the case terminated, which has been for a long time litigated, and the subject has been thoroughly investigated ppd discussed, and it is not probable that any advantage would bo attained by further delay,